Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
	Double Patenting	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Application 16/784,796. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-19 of U.S. Application 16/784,796 would encompass the claims 1-20 of the current application. 
Current application 
U.S. application 16/784,796
1
1,2,19
2
3
3
1,19
4
5
5
6
6
9
7
10
8
11
9
12
10
13
11
14
12
15
13
16
14
17
15
18
16
4
17
7
18
8
19
19,1,2
20
19


Claim(s) 1-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Application 16/784,796 in view of claim(s) 1,19 of U.S. Patent/Application Number 10,559,176 and/or claim(s) 1,15,20 of U.S. Patent/Application Number 10,068,444, and/or claim(s) 1,19,20 of U.S. Patent/Application Number 9443404, and/or claim(s) 1,16 of U.S. Patent/Application Number 9,761,101, and/or claim(s) 1,28 of U.S. Patent/Application Number 9,747,765, and/or claim(s) 1,35 of U.S. Patent/Application Number 9,805,564, and/or claim(s) 1,20 of U.S. Patent/Application Number 9,811,988, and/or claim(s) 1,34 of U.S. Patent/Application Number 9,928,704, and/or claim(s) 1,24 of U.S. Patent/Application Number 15/926,326, and/or claim(s) 1,26 of U.S. Patent/Application Number 10,403,105.  
Vice Versa, Claim(s) 1-20 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1,19 of U.S. Patent/Application Number 10,559,176 and/or claim(s) 1,15,20 of U.S. Patent/Application Number 10,068,444, and/or claim(s) 1,19,20 of U.S. Patent/Application Number 9443404, and/or claim(s) 1,16 of U.S. Patent/Application Number 9,761,101, and/or claim(s) 1,28 of U.S. Patent/Application Number 9,747,765, and/or claim(s) 1,35 of U.S. Patent/Application Number 9,805,564, and/or claim(s) 1,20 of U.S. Patent/Application Number 9,811,988, and/or claim(s) 1,34 of U.S. Patent/Application Number 9,928,704, and/or claim(s) 1,24 of U.S. Patent/Application Number 15/926,326, and/or claim(s) 1,26 of U.S. Patent/Application Number 10,403,105, each respectively in view of claims 1-19 of U.S. Application 16/784,796 in view of
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following one or more reasons: the instant claim(s) is/are broader than the patented/pending claim(s), they are not patentably distinct from each other because the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Dependent claims rejected under similar reasons
Current Application 
10559176
(16/554016)
10068444
9443404
9761101
9747765
9805564
9811988
1
1,2,21
1,15,20
1,19,20
1,16
1,28
1,35
1,20
19
19,1,2,21
1,15,20
1,19,20
1,16
1,28
1,35
1,20


Current Application
9928704
15/926326
10403105
1
1,34
1,24
1,26
19
1,34
1,.24
1,26



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689